Citation Nr: 0426146	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-09 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for vaginitis, currently 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran's claims file has 
since been transferred to the Atlanta, Georgia, VA RO.

In October 1999, the veteran asked for an increased rating 
for bursitis.  In August 2000, the RO advised the veteran she 
was not service-connected for bursitis, and, in August 2000 
denied that benefit.  The RO explained that since her 
service-connected right elbow calcific tendinitis did not 
have its own unique code, it must be rated under a diagnostic 
code that is most similar, in this case the diagnostic code 
pertinent to bursitis.  As such, the Board interprets the 
veteran's October 1999 statement to be a claim for an 
increased rating for her already service-connected right 
elbow disability.  That issue is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and her 
representative if further action is required on their part.


REMAND

The veteran is currently service-connected for vaginitis at 
10 percent disabling.  She contends that her disability has 
worsened, and is not controlled despite continual treatment.  

At her hearing before the undersigned the veteran identified 
that additional treatment records were available at the VA 
Medical Centers in Dublin, Georgia and Montgomery, Alabama, 
and also that treatment records were available from two 
private facilities.  These records are pertinent to the 
veteran's claim and should be obtained for association with 
the claims file prior to the Board's consideration of the 
matter on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the veteran's last VA examination was in 
November 2000 and it remains unclear whether her symptoms 
currently are or are not controlled by medical 
treatment/medication.  As such a contemporary VA medical 
examination would be helpful in assessing the current 
severity of the veteran's service-connected disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
provide her an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where she has received treatment for 
vaginitis since in or around November 
1998, to include records from PriMed in 
Prattville, Alabama and Medical Stop in 
Warner Robbins, Georgia.  After receiving 
this information and any necessary 
releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file.  The RO should, in any 
case, ensure that relevant records of VA 
treatment or evaluation are associated 
with the claims file, to include the VA 
Medical Centers in Dublin, Georgia and 
Montgomery, Alabama.

2.  The RO should schedule the veteran for 
examination by a physician with 
appropriate expertise to ascertain the 
severity of her vaginitis.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner is 
requested to set out the history of the 
veteran's vaginitis, commenting on the 
frequency and duration of episodes, the 
recommended treatment therefor, and, 
whether or not the veteran's symptoms are 
controlled by medical treatment.  The 
rationale for all conclusions reached 
should be provided.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an increased 
rating for vaginitis.  If the decision 
remains adverse to the veteran, the RO 
should provide her and her representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


